Exhibit 10.21

STMICROELECTRONICS N.V. AND 8X8 LX VIDEO DEVELOPMENT AND LICENSE



 

This Agreement is made as of March___, 2002 (the "Effective Date") between 8x8,
Inc., a corporation organized and existing under the laws of the State of
Delaware (hereafter "8x8") and STMicroelectronics N.V., a Dutch corporation
having its principal place of business at Strawinskylaan 1725, Tower B 17th
floor, 1077 Amsterdam, The Netherlands, acting for the purpose of this Agreement
through its Swiss branch, ICC Bloc A, Route de Pré-bois 20, 1215 Geneva 15,
Switzerland (hereafter "ST").

 

ST LX Technology
. Subject to the terms and conditions herein, ST is to provide 8x8 with
sufficient information to enable 8x8 to develop semiconductor products that
incorporate the ST LX based processor core technology.. For purposes of this
Agreement, "LX Technology" shall mean the LX based processor core technology
known as ST 210 and ST 220 and a specific ST220 enhanced core (hereafter known
as ST220-26L) which will be for the purpose of accommodating the performance
requirements of the H26L specification. For purposes of this Agreement, the "8x8
LX Chips" shall mean chips designed by 8X8 and incorporating the LX Technology,
8x8 circuitry and possibly other ST or third party circuitry. The information to
be provided by ST hereunder ("LX Information") includes, but is not limited to,
the following as it relates to the LX Technology and as it exists on the
Effective Date or upon delivery:


 a. All applicable netlists; schematics; layouts; software, high level,
    behavioral, C-, Verilog and timing models; simulation patterns, validation
    and test suites and test programs; and standard cell libraries and models.
 b. All internal ROM microcodes and microcode models and tools
 c. Documentation relating to these items to the extent presently available and
    in its existing form.
    

ST LX Tools.
ST will provide 8X8 the ST220 simulator and compiler (known as the Multi-Flow
tools chain) and successor simulators and compilers related to the LX Technology
(the "LX Tools") in binary code format. ST will provide 8x8 with five (5) ST210
development platforms and five (5) ST220/Web-Buddy development platforms. ST
will provide 8x8 with documentation relating to these items to the extent
presently available and in its existing form.


ST LX License
. Subject to the terms and conditions of this Agreement, ST hereby grants to
8x8, a non-exclusive, non-transferable, non- assignable, world-wide license to
use, operate and copy the LX Technology, LX Information and LX Tools in order to
make, have manufactured, commercialize, sell and otherwise dispose of 8x8 LX
Chips and 8x8 software.

The license granted herein includes any patents, trade secrets, copyrights or
other intellectual property owned by ST or its Affiliates now or in the future
applicable to the LX Technology, LX Information and LX Tools provided that any
license or delivery of technology is only to the extent ST is legally entitled
to grant rights thereto to 8x8 hereunder.
8x8 shall have the rights to choose, at its sole discretion, at which foundry to
manufacture the 8x8 LX Chips, provided that ST shall first be offered an
opportunity to meet or beat all terms and conditions offered by 8x8's chosen
foundry vendor including but not limited to such terms as unit pricing, tooling,
capacity allocation, prototype and production delivery, quality and reliability.

 i. 8x8 shall present to ST a request for quotation ("RFQ") that contains
    sufficient information with which ST can provide a quotation to 8x8
    including any relevant competitive terms and conditions, without violating
    any existing Non Disclosure Agreements in affect between 8x8 and a 3rd
    party. ST will provide 8x8 with a quotation within a reasonable timeframe as
    mutually agreed to between the parties. If such ST quotation does not meet
    competitive terms and conditions

or is not received by 8x8 in a timely manner, 8x8 can choose, at its sole
discretion, to build the 8x8 LX Chips at alternative, non-ST foundry of its
choice.
If ST does respond to the RFQ in a timely manner and with competitive terms, 8x8
may at its own discretion, still choose to manufacture the 8x8 LX Chip at
another foundry. However, 8x8 will ensure that at least 80% of the annual unit
volume that it purchases of such an 8x8 LX Chip is manufactured or sourced
through ST provided that ST maintains competitive terms and conditions.
8x8 acknowledges that ST may subcontract some or all of the manufacturing of the
8x8 LX Chips to an external, third party foundry. Accordingly, design package
information provided by 8x8 to ST for the manufacture of the 8x8 LX Chips may
be, at 8x8's sole discretion, targeted towards the appropriate third party
foundry process.
Subject to the terms and conditions of this Agreement and in addition to the
rights granted in Section 3 above, ST hereby grants to 8x8 the right to grant to
8x8's 8x8 LX Chip customers a non-exclusive, non-assignable, non-transferable
sublicense to use the 8x8 LX Chips to develop, make, have manufactured,
commercialize, sell or otherwise dispose of board, subsystem or system level
products that contain the 8x8 LX Chip.
LX Royalty. In return for the license described in Item 3, 8x8 will pay ST a
royalty of $0.25 for each of the first five (5) million, $0.15 for each of the
units between five (5) and ten (10) million, and $0.10 for each unit above ten
(10) million 8x8 LX Chips not manufactured by ST or sourced through ST that 8x8
sells either as a semiconductor product or incorporated in a system.
ST MPEG4 Code. Subject to the terms and conditions herein, ST is to provide 8x8
with its existing DIV-X MPEG4 firmware ported for execution on the LX in source
and object code form ("MPEG4 Code") as it exists upon delivery and any
documentation relating to the MPEG4 Code to the extent presently available and
in its existing form. Specifically excluded from the license granted hereunder
are any future developments, enhancements, maintenance or any other technology
developed relative to MPEG1, 2,4 or MPEG standards that are unrelated to the
MPEG4 Code as of the Effective Date.
ST MPEG4 License. Subject to the terms and conditions of this Agreement, ST
hereby grants to 8x8 a royalty free, nonexclusive, nontransferable,
non-assignable world-wide license to use, operate, copy and modify the MPEG4
Code in order to make, have manufactured, commercialize, sell and otherwise
dispose of 8x8 LX Chips bundled with the MPEG4 Code or derivatives thereof
provided by ST hereunder or developed by 8x8 hereunder, provided that nothing
herein entitles 8x8 to distribute the MPEG4 Code except in object code form
only. The license granted herein includes any patents, trade secrets, copyrights
or other intellectual property owned by ST now or in the future applicable to
the MPEG4 Code, provided that any license or delivery of technology is only to
the extent ST is legally entitled to grant rights thereto to 8x8 hereunder.

 a. Subject to the terms and conditions of this Agreement and in addition to the
    rights granted in Section 6 above, ST hereby grants to 8x8 the right to
    grant to 8x8's 8x8 LX Chip customers a non-exclusive, non-assignable,
    non-transferable sublicense to use the MPEG4 Code to develop, make, have
    manufactured, commercialize, sell or otherwise dispose of products that
    contain the MPEG4 Code as bundled with the 8x8 LX Chips and in object code
    form only.
    

8x8 Code. Subject to the terms and conditions herein, 8x8 is to provide ST with
its H.263 and future H26L video codec firmware ported for execution on the LX
Technology (including, if any, H.263 or H.26L codec firmware targeted for
operation on a system host processor in conjunction with the LX Technology) in
source and object code form ("8x8 Code") as it exists upon delivery and any
documentation relating to the 8x8 Code to the extent presently available and in
its existing form. The parties understand and agree that the H26L video codec
firmware as referred to hereunder means the Joint Model Number 1 video
compression recommendation resulting from the work of the Joint Video Team
formed by ITU-T SG16 Q.6 (VCEG) and ISO/IEC JTC 1/SC 29/WG 11 (MPEG). 8x8
License. Subject to the terms and conditions of this Agreement, 8x8 hereby
grants to ST a nonexclusive, nontransferable, non- assignable world-wide license
to use, operate, copy and modify the 8x8 Code in order to make, have
manufactured, commercialize, sell and otherwise dispose of ST semiconductor
products bundled with the 8x8 Code or derivatives thereof ("ST Chip"), provided
that nothing herein entitles ST to distribute the 8x8 Code except in object code
form only. The license granted herein includes any patents, trade secrets,
copyrights or other intellectual property owned by 8x8 now or in the future
applicable to the 8x8 Code, provided that any license or delivery of technology
is only to the extent 8x8 is legally entitled to grant rights thereto to ST
hereunder.
Subject to the terms and conditions of this Agreement and in addition to the
rights granted in Section 8 above, 8x8 hereby grants to ST the right to grant to
ST's ST Chip customers a non-exclusive, non-assignable, non- transferable
sublicense to use the 8x8 Code to develop, make, have manufactured,
commercialize, sell or otherwise dispose of products that contain the 8x8 Code
as bundled with the ST Chips and in object code form only.
Third Party Technology. Specifically excluded from the licenses granted
hereunder are any developments, enhancements, maintenance or any other
technology received by the licensor from third parties unless such third party
has allowed the licensor to pass on such enhancements to the licensor's other
licensees.
Custom Development. Specifically excluded from the licenses granted hereunder
are any developments, enhancements, maintenance or any other technology
developed by the licensor for a third party unless such third party has allowed
the licensor to pass on such enhancements to licensor's other licensees.
8x8 Code Royalty. In return for the license described in Item 8, ST will pay 8x8
a royalty according to the below schedule for each ST Chip it sells with which
the 8x8 Code is expressly sublicensed or supplied by ST to ST customers.


Volume

Royalty Per Unit

Initial 4,500,000 ST Chips bundled with the H.263 based 8x8 Code



$0.10



Initial 4,500,000 ST Chips bundled with the H.26L based 8x8 Code



$0.10

   

Subject to the terms of this Agreement, in the event the 8x8 Code or any
derivatives of the MPEG4 code practices patents, patent applications, including
with respect to patents any patent rights granted upon any reissue, division,
continuation or continuation-in-part applications now or hereafter filed
("Patents") by ST, ST agrees that it will not assert these Patents against 8x8
for 8x8's making, using, and/or selling of the 8x8 Code. In any event this
non-assert clause applies only in favor of 8x8 and 8x8 customers, and does not
cover any third parties or partners of 8x8. NOTWITHSTANDING ANYTHING TO THE
CONTRARY, This non-assert clause is non- transferable, not assignable and will
automatically terminate in the event of a change of control of 8X8. For purposes
of this section, a change of control shall mean one transaction or a series of
related transactions that results in a change of control through direct or
indirect ownership of fifty percent (50%) or more of the outstanding shares of
stock entitled to vote for the election of directors (other than restricted
shares of stock).
Subject to the terms of this Agreement, in the event the LX Technology, the
MPEG4 Code, or any derivatives of the 8x8 Code practices patents, patent
applications, including with respect to patents any patent rights granted upon
any reissue, division, continuation or continuation-in-part applications now or
hereafter filed ("Patents") by 8x8, 8x8 agrees that it will not assert these
Patents against ST for ST's making, using, or selling the LX Technology, the
MPEG4 Code, or any derivatives of the 8x8 Code. In any event this non-assert
clause applies only in favor of ST and ST customers and does not cover any third
parties or partners of ST. NOTWITHSTANDING ANYTHING TO THE CONTRARY, This
non-assert clause is NON-Transferable, not assignable and will automatically
terminate in the event of a change of control of ST. For purposes of this
section, a change of control shall mean one transaction or a series of related
transactions that results in a change of control through direct or indirect
ownership of fifty percent (50%) or more of the outstanding shares of stock
entitled to vote for the election of directors (other than restricted shares of
stock).
All royalties payable hereunder will be due within 30 days of the end of each of
the payee's fiscal quarters in which applicable product was shipped. Each party
is entitled to audit the other party's records through an independent auditor.
Either party shall have the right for representatives of a firm of independent
accountants who shall have signed an appropriate non disclosure agreement, to
which the other party shall not unreasonably object ("Auditors"), to make an
examination and audit, by prior appointment agreed between the Parties, such
agreement not to be unreasonably withheld, during normal business hours, not
more frequently than once annually during the time that a party is required to
make royalty payments to the other party hereunder and for one year thereafter,
of all records and accounts as may under recognized accounting practices contain
information bearing upon the royalties revenue and the number of products sold
by either party under this Agreement. The Auditors will report to the auditing
party only upon whether the royalties paid to it by the audited party were or
were not correct, and if incorrect, what are the correct amounts for the
royalties. The audited party shall be supplied with a copy of or sufficient
extracts from any report prepared by the Auditors. Such audit shall be at the
auditing party's expense unless it reveals an underpayment of royalties of five
percent (5%) or more in which case the audited party shall reimburse the
auditing party  for the costs of such audit, plus interest of 12% per annum on
the deficiency from the time the royalty was due until paid.

 a. Concurrent with each royalty payment either party makes hereunder, the
    paying party shall provide an explanation, as mutually agreed to, of how the
    payment amount was calculated.
    

Development Schedule. ST will employ commercially reasonable efforts to deliver
the LX Tools, the LX Technology and the MPEG4 Code (together "ST Technology")
within one (1) month of the Effective Date. 8x8 will employ commercially
reasonable efforts to deliver the initial 8x8 Code within nine (9) months from
receipt of the LX Tools and the LX Technology.
Tool Updates. ST will provide 8x8 with updates and enhancements to the LX Tools
developed by ST, including but not limited to the new tool chain that ST is
developing that is expected to be available at the end of 2002 and any
documentation as they become available for the term of this Agreement. Upon
delivery, such updates and enhancements shall become part of the LX Tools as
defined herein. Update and Enhancement Sharing. ST and 8x8 will share with each
other where the creating party has the legal ability to disclose, such updates
and enhancements either party makes to the LX Technology, MPEG4 Code and 8x8
Code ("Enhancements") as those terms are defined herein as they become available
for a period of two (2) years from the Effective Date or two (2) years from the
date on which a new, major version of the relevant technology is made available
whichever is later. For purposes of this agreement, the meaning of a new, major
version shall be mutually agreed to but would be considered , but not limited to
, for the LX Technology the initial delivery and any new version of the LX core
provided hereunder and for the 8X8 Code the H263 codec or new H26L codec. After
that time, Enhancement sharing is to continue unless either party indicates an
interest in discontinuing to share such Enhancements at which time the parties
will exchange the latest updates and no further Enhancements will be shared.
Upon delivery such Enhancements will become part of the relevant LX Technology,
MPEG4 Code or 8x8 Code as those terms are defined herein.
Future Developments. The parties understand that availability of the H26L based
8x8 Code assumes implementation of a mutually agreed to version of the LX
Technology capable of executing the H.26L based 8x8 Code and ratification and
acceptance of the relevant standard currently known as the Joint Video Team
(JVT) initiative. ST and 8X8 agree to negotiate in good faith on a case-by-case
basis the terms and conditions under which such a license may be provided for
future cores and future codecs.
Technical Support. Each party will provide the other with sufficient
applications engineering level technical support necessary to commercialize
products based on the licensed technology for as long as the parties continue to
share enhancements to the licensed technology. 8x8 LX Chip Customers. In the
event that an 8x8 LX Chip customer wishes to license the LX Tools or the MPEG4
Code in source format, ST agrees to negotiate in good faith on a case-by-case
basis the terms and conditions under which such a license may be provided. ST LX
Customers. In the event that an ST Chip customer wishes to license the 8x8 Code
in source code form, 8x8 agrees to negotiate in good faith on a case by case
basis the terms and conditions under which such a license may be provided.
Representations and Warranties 8x8 represents and warrants to ST that (a) to the
best of its knowledge as of the Effective Date it has full power and authority
to enter into this Agreement, (b) to the best of its knowledge as of the
Effective Date the terms and conditions of this Agreement, and 8x8's obligations
hereunder, do not conflict with or violate any terms or conditions of any other
agreement or commitment to which 8x8 is a signatory or by which it is bound, (c)
to the best of its knowledge as of the Effective Date it owned or controlled the
8x8 Code that will be licensed and delivered to ST under this Agreement and (d)
it will defend and indemnify ST against any third party claims arising out of or
related to a breach of these warranties and representations.
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, 8x8 MAKES NO WARRANTIES OR
CONDITIONS, EXPRESSED, STATUTORY, IMPLIED, OR OTHERWISE, WITH RESPECT TO THE 8x8
CODE LICENSED HEREUNDER, AND 8x8 HEREBY DISCLAIMS THE IMPLIED WARRANTIES AND
CONDITIONS OF, SATISFACTORY QUALITY, MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE WITH RESPECT THERETO.
ST represents and warrants to 8x8 that (a) to the best of its knowledge as of
the Effective Date it has full power and authority to enter into this Agreement,
(b) to the best of its knowledge as of the Effective Date the terms and
conditions of this Agreement, and ST's obligations hereunder, do not conflict
with or violate any terms or conditions of any other agreement or commitment to
which ST is a signatory or by which it is bound, (c) to the best of its
knowledge as of the Effective Date it owned or has authority to license the ST
Technology that will be licensed and delivered to 8x8 under this Agreement and
(d) it will defend and indemnify 8x8 against any third party claims arising out
of or related to a breach of these warranties and representations.
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, ST MAKES NO WARRANTIES OR
CONDITIONS, EXPRESSED, STATUTORY, IMPLIED, OR OTHERWISE, WITH RESPECT TO THE ST
CODE LICENSED HEREUNDER, AND ST HEREBY DISCLAIMS THE IMPLIED WARRANTIES AND
CONDITIONS OF, SATISFACTORY QUALITY, MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE WITH RESPECT THERETO
8x8 Indemnification
8x8 shall indemnify and hold ST, their respective officers, directors, employees
and agents (hereafter referred individually or collectively as "ST Indemnitees")
harmless and shall pay all costs, damages, and reasonable attorneys' fees and
expenses relating to ST Indemnitees defense resulting from any suit, claim,
demand, or other action by a third party against ST Indemnitees based upon a
finding that any 8x8 Code infringes the IP Rights of a third party ("ST
Infringement Claim"), provided that: (i) ST gives written notice to 8x8 within
ten (10) business days of notice of such ST Infringement Claim; (ii) ST allows
8x8 at its expense through attorneys of its own choice, to exclusively defend or
control the defense of any ST Infringement Claim; and (iii) ST assists 8x8 in
all reasonable aspects in such investigation and defense, and is reimbursed by
8x8 for all the reasonable costs incurred in collaborating in such investigation
and defense. The foregoing indemnity obligations shall specifically not apply to
any claim excluded under Section (b) below. If, as a result of a ST Infringement
Claim, ST Indemnitees are enjoined from using the 8x8 Code, or selling ST Chips,
8x8 may in its sole discretion, (i) procure for ST Indemnitees the right to use
the 8x8 Code under the same terms and conditions set forth in this Section or
(ii) provide ST Indemnitees with modified 8x8 Code that is non-infringing while
still meeting substantially the same functional specifications as the 8x8 Code.
8x8 shall have no obligation hereunder for any ST Infringement Claim which
results from: (a) the combination of the 8x8 Code with other products; (b) the
modification of the 8x8 Code by parties other than 8x8 (or not authorized by
8x8); (c) the Enhancements of the 8x8 Code by or for ST.
THIS SECTION STATES THE ENTIRE LIABILITY OF 8x8 AND THE EXCLUSIVE REMEDY OF ST
WITH RESPECT TO ANY AND ALL INFRINGEMENT CLAIMS. EXCEPT AS EXPRESSLY STATED IN
THIS SECTION, ALL WARRANTIES OF NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY
RIGHTS ARE HEREBY DISCLAIMED BY 8x8.
ST Indemnification
ST shall indemnify and hold 8x8, their respective officers, directors, employees
and agents (hereafter referred individually or collectively as "8x8
Indemnitees") harmless and shall pay all costs, damages, and reasonable
attorneys' fees and expenses relating to 8x8 Indemnitees defense resulting from
any suit, claim, demand, or other action by a third party against 8x8
Indemnitees based upon a finding that any ST Technology infringes the IP Rights
of a third party ("8x8 Infringement Claim"), provided that: (i) 8x8 gives
written notice to ST within ten (10) business days of notice of such 8x8
Infringement Claim; (ii) 8x8 allows ST at its expense through attorneys of its
own choice, to exclusively defend or control the defense of any 8x8 Infringement
Claim; and (iii) 8x8 assists ST in all reasonable aspects in such investigation
and defense, and is reimbursed by ST for all the reasonable costs incurred in
collaborating in such investigation and defense. The foregoing indemnity
obligations shall specifically not apply to any claim excluded under Section (b)
below. If, as a result of a 8x8 Infringement Claim, 8x8 Indemnitees are enjoined
from using the ST Technology, or selling 8x8 LX Chips, ST may in its sole
discretion, (i) procure for 8x8 Indemnitees the right to use the ST Technology
under the same terms and conditions set forth in this Section or (ii) provide
8x8 Indemnitees with modified ST Technology that is non- infringing while still
meeting substantially the same functional specifications as the ST Technology.
ST shall have no obligation hereunder for any 8x8 Infringement Claim which
results from: (a) the combination of the ST Technology with other products ;
(b) the modification of the ST Technology by parties other than ST (or not
authorized by ST); (c) the Enhancements of the ST Technology by or for 8x8.
THIS SECTION STATES THE ENTIRE LIABILITY OF ST AND THE EXCLUSIVE REMEDY OF 8x8
WITH RESPECT TO ANY AND ALL INFRINGEMENT CLAIMS. EXCEPT AS EXPRESSLY STATED IN
THIS SECTION, ALL WARRANTIES OF NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY
RIGHTS ARE HEREBY DISCLAIMED BY ST.
Term and Termination.
This Agreement shall become effective upon the Effective Date and shall continue
for a period of five (5) years ("Term"), extended with additional one-year
renewal periods should the parties agree in writing.
This Agreement may be terminated by either party upon notice if the other party
(i) breaches any material term or condition of this Agreement and fails to
remedy the breach within thirty (30) days after being given notice thereof, or
(ii) becomes the subject of any voluntary or involuntary proceeding under the
applicable national or state bankruptcy or insolvency laws and such proceeding
is not terminated within sixty (60) days of its commencement.
In the event of termination of this Agreement for breach or bankruptcy as
provided herein, the license rights of the non-terminated party pursuant to
licenses granted hereunder shall survive such termination, and the license
rights of the terminated party pursuant to the licenses granted hereunder shall
survive only to the extent required to protect the interest of existing,
committed customers of the terminated party, and in particular the terminated
party shall have the right to (i) complete and sell or otherwise dispose of any
work-in-progress existing in its manufacturing plants at the time of
termination, (ii) sell and otherwise dispose of any relevant product in stock,
(iii) complete any orders for relevant product existing at the time of
termination and (iv) continue to provide technical support to its customers.
Notwithstanding anything to the contrary herein, no expiration or termination of
this Agreement shall diminish the rights of any customer who has purchased
product to continue to use and/or sell or otherwise dispose of the same.
Notwithstanding anything to the contrary herein, no expiration or termination of
this Agreement shall relieve either party of its obligation to pay any sum due
hereunder.
The provisions of Sections 22, 23, 24, 25, 26, 27,and 30 shall survive any
termination of this Agreement.
Furthermore, unless terminated under Section 25(b) above, the provisions of
Sections 3, 4, 6, 8 and 11shall survive termination of this agreement to the
extent that either party may, under the terms of this Agreement (i) complete any
product development work-in-progress prior to the date of termination but not
initiate any new product development effort using the technology licensed
hereunder; (ii) continue to make, have manufactured, commercialize, sell or
otherwise dispose of products subject to the licenses herein; and (iii) continue
to sublicense the rights to its customers to develop, make, have manufactured,
commercialize, sell or otherwise dispose of products that contain the technology
subject to the licenses herein.
Confidentiality
For the purposes of this agreement, Confidential Information shall mean the
terms of this Agreement as well as any proprietary information and data of
either party, contained in written or tangible form which is marked as "Internal
Use Only", "Proprietary", "Confidential", or similar words. One party's,
including its Affiliates ("Disclosing Party") Confidential Information shall
also include its confidential information and data orally disclosed to the other
party including its Affiliates ("Receiving Party")as long as such verbal
disclosures are marked as "Confidential" or similar wording within 30 days of
the verbal disclosure. However, Confidential Information shall not include any
data or information which:

 i.   Is or becomes publicly available through no fault of the Receiving Party;
      
 ii.  Is already in the rightful possession of the Receiving Party prior to its
      receipt of such data or information;
      
 iii. Is independently developed by the Receiving Party without reference to the
      Confidential Information of the Disclosing Party;
      
 iv.  Is rightfully obtained by the Receiving Party from a third party or in the
      public domain;
      
 v.   Is disclosed with the written consent of the Party whose information it
      is; or
      
 vi.  Is disclosed pursuant to court order or other legal compulsion, after
      providing prior written notice to the Disclosing Party of the intended
      disclosure.
      

The Receiving Party shall and for a period of ten (10) years following receipt
of the Confidential Information, hold all Confidential Information of the
Disclosing Party in confidence, not disclose such Confidential Information to
any third parties except those with a need to know in connection with or during
the performance of this Agreement who have executed a confidentiality agreement
with terms at least as restrictive with regard to the Disclosing Party's
information as those set forth herein, and in general use the same degree of
care to protect the confidentiality of the Disclosing Party's Confidential
Information as it uses with respect to its own information of a similar nature.
Neither 8x8 nor ST shall use the other party's Confidential Information for
another or other purpose than for the purposes set forth in this Agreement.
Except as otherwise provided in Section 25(a) above, upon termination of this
Agreement all of the Disclosing Party`s Confidential Information and all copies
thereof in the Receiving Party's possession or control shall be immediately
returned to the Disclosing Party or destroyed by the Receiving Party at the
Disclosing Party's instruction. The Receiving Party shall then certify the same
in writing and that no copies have been retained by the Receiving Party, its
employees, Affiliates, contractors, or other parties to whom such information is
provided.
The Receiving Party acknowledges that the unauthorized disclosure of the
Disclosing Party Confidential Information will cause irreparable harm and
significant injury, the scope of which is difficult to ascertain. Accordingly,
the Receiving Party agrees that the Disclosing Party shall have the right to an
immediate injunction enjoining any such unauthorized disclosure.
Limitation of Liability
EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER OR TO ANY THIRD PARTY FOR ANY SPECIAL, INDIRECT,
PUNITIVE, INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT LIMITATION,
LOSS OF PROFITS), CAUSED BY ANY BREACH OF ITS OBLIGATIONS TO THE OTHER ARISING
OUT OF OR RELATING TO THIS AGREEMENT, REGARDLESS OF THE FORM OF ACTION, WHETHER
IN CONTRACT OR IN TORT, EVEN IF THE BREACHING PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.
IN NO EVENT SHALL THE TOTAL LIABILITY OF 8x8 TO ST ARISING UNDER SECTION 23
"INDEMNIFICATION" HEREOF EXCEED THE TOTAL AMOUNT PAID BY ST TO 8x8 WITH RESPECT
TO THE 8X8 CODE CONTAINING THE IP RIGHTS SUBJECT MATTER OF THE CLAIM, PROVIDED
THAT SUCH TOTAL AMOUNT SHALL NOT EXCEED THE LESSER OF THE AMOUNT OF ROYALTIES
PAID BY ST TO 8x8 HEREUNDER OR FIVE HUNDRED THOUSAND U.S. DOLLARS ($500,000).
IN NO EVENT SHALL THE TOTAL LIABILITY OF ST TO 8x8 ARISING UNDER SECTION 24
"INDEMNIFICATION" HEREOF EXCEED THE TOTAL AMOUNT PAID BY 8x8 TO ST WITH RESPECT
TO THE LX TECHNOLOGY CONTAINING THE IP RIGHTS SUBJECT MATTER OF THE CLAIM,
PROVIDED THAT SUCH TOTAL AMOUNT SHALL NOT EXCEED THE LESSER OF THE AMOUNT OF
ROYALTIES PAID BY 8X8 TO ST HEREUNDER OR FIVE HUNDRED THOUSAND U.S. DOLLARS
($500,000).
IN NO EVENT SHALL THE TOTAL LIABILITY OF EITHER PARTY TO THE OTHER PARTY FOR ANY
LOSS, DAMAGE OR LIABILITY ARISING FROM A BREACH OF THIS AGREEMENT EXCEED THE
LESSER OF THE SUM TOTAL OF THE ROYALTIES PAID BY THE NON-PAYING PARTY OR FIVE
HUNDRED THOUSAND DOLLARS ($500,000) PROVIDED (1) THAT SUCH LIMIT SHALL NOT APPLY
IN THE EVENT OF A WILLFUL MISUSE OR WILLFULLY UNLAWFUL DISTRIBUTION OF THE
TECHNOLOGY LICENSED HEREUNDER, AND (2) PROVIDED THAT SUCH LIMITATION SHALL NOT
APPLY IN THE EVENT THAT EITHER PARTY FAILS TO PAY THE ROYALTIES DUE BY ONE PARTY
TO THE OTHER AS SET FORTH HEREIN, NOTWITHSTANDING THE ABOVE LANGUAGE IN (2), THE
TOTAL LIABILITY OWED IN A DISPUTE FOR ROYALTIES SHALL BE THE AMOUNT OF ROYALTIES
OWED PLUS ANY INTEREST OWED UNDER SECTION 14. Affiliates. Both parties will be
able to apply this agreement and the license herein to itself and its affiliate
companies. Affiliate companies shall be defined to be an entity controlling,
controlled by, or under common control as of the Effective Date or thereafter
during the term of this Agreement, with ST or 8x8 as the case may be, provided
that such entity shall be considered an Affiliate only for the time during which
such control exists. For purposes of this definition "control" shall mean
ownership or control, either directly or indirectly, of greater than 50% of the
voting rights of such entity. Public Announcements. 8x8 and ST will use
reasonable efforts to issue a mutually agreeable joint press release. Otherwise,
neither party shall make any announcement or press release regarding this
Agreement or any terms thereof without the other Party's prior written consent.
However, either party is free to file with the SEC or other relevant government
agencies any document required to be filed thereon advice of counsel (redacted
in a form advised by counsel). Assignment. This Agreement may not be assigned by
either party, nor any of such party's rights or obligations hereunder, to any
third party including without limitation through a U.S. Bankruptcy Code Chapter
11 reorganization, without prior written consent of the other party. For
purposes of this section, a change of control of a Party resulting from one
transaction or a series of related transactions shall be deemed to result in an
assignment or transfer of this Agreement. Control shall mean direct or indirect
ownership or control of fifty percent (50%) or more of the outstanding shares of
stock entitled to vote for the election of directors (other than restricted
shares of stock). In the event that this Agreement is assigned effectively to a
third party, this Agreement shall bind upon successors and assigns of the
Parties hereto.
Force Majeure. Neither party shall be liable to the other party for failure of
or delay in performance of any obligation under this Agreement, directly or
indirectly, owing to acts of God, war, war-like condition, embargoes, riots,
strike and other events beyond its reasonable control. In the event that such
failure or delay occurs, the affected party shall notify the other party of the
occurrence thereof as soon as possible and the parties shall discuss the best
way to resolve the event of force majeure. Notices. All notices provided for in
connection with this Agreement shall be given in writing and shall be effective
(i) upon receipt, when served by personal delivery; or (ii) the next day
following the date of transmittal when transmitted by facsimile; or (iii) on the
third day following the date of transmittal when transmitted by express mail; or
(iv) on the 7th day following the date of mailing when sent by registered
airmail of the sender's country with postage prepaid, addressed to the Party as
follows, or to a changed address as the Party shall have specified by prior
written notice: ST: ST Microelectronics, Inc. at 1310 Electronics Drive
Carrollton, TX 75006 USA. Attention: General Counsel; and 8x8: 8x8, Inc. 2445
Mission College Blvd. Santa Clara, California 95054 Attention: Chief Financial
Officer. Waiver. The waiver by either party of the remedy for the other party's
breach of or its right under this Agreement will not constitute a waiver of the
remedy for any other similar or subsequent breach or right. Severability. If any
provision of this Agreement is or becomes, at any time or for any reason,
unenforceable or invalid, no other provision of this Agreement shall be affected
thereby, and the remaining provisions of this Agreement shall continue with the
same force and effect as if such unenforceable or invalid provisions had not
been inserted in this Agreement. Amendment. No changes, modifications or
alterations to this Agreement shall be valid unless reduced to writing and duly
signed by the respective authorized representative of each party. Governing Law.
This Agreement shall be interpreted, construed and enforced in accordance with
the laws of the State of Delaware, USA without respect to its conflict of law
provisions. No Partnership. In giving effect to this Agreement, no party shall
be or be deemed to be an agent or employee of another party for any purpose, and
that their relationship to each other shall be that of independent contractors.
Nothing in this Agreement shall constitute a partnership or a joint venture
between the parties. No party shall have the right to enter into contracts or
pledge the credit of or incur expenses or liability on behalf of the other
party.
8X8 acknowledges that in consideration of the licenses granted by ST herein, 8X8
agrees that for the Term of the Agreement the 8X8 LX Chips shall be restricted
to applications that include audio telephony and/or video telephony functions
unless otherwise specifically agreed to in writing between the parties. In the
event that ST and 8x8 determine that 8x8 is attempting to sell the 8x8 LX Chips
and ST is attempting to sell ST Chips to the same prospect or customer for the
same application, the parties agree to negotiate in good faith to avoid
confusing such a customer. Entire Agreement. This Agreement constitute the
entire agreement between the parties and supersede all prior proposal(s) and
discussions relative to the subject matter of this Agreement and neither of the
parties shall be bound by any conditions, definitions, warranties,
understandings or representations with respect to the subject matter other than
as expressly provided herein. The terms and conditions contained herein and the
appendixes attached hereto constitute the entire agreement between the parties
and shall supersede all previous communications either oral or written between
the parties with respect to the subject matter hereof. No oral explanation or
oral information by either party hereto shall alter the meaning or
interpretation of this Agreement.

IN WITNESS THEREOF

, the Parties hereto have executed this Agreement on the Effective Date.



For STMicroelectronics N.V.



For 8x8, Inc.

Name:

Philippe Geyres



Name:

Christopher Peters

Title:

Corporate Vice President, G.M. CMG



Title:

Corporate Development Officer

Signature:

/s/ Philippe Geyres



Signature:

/s/ Christopher Peters